DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Status of the Claims
Claims 1-9 and 12-17 are pending in the current application.
Claims 1 and 13 are amended in the current application.
Claims 10, 11, and 18-20 are canceled in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on April 28, 2021 have been fully considered.
Applicant requests that the provisional obviousness-type double patenting rejections be held in abeyance until close of prosecution to determine whether a terminal disclaimer will be necessary.
Examiner acknowledges.  The obviousness-type double patenting rejections are maintained and updated to reflect the present claim amendments.
Applicant argues that neither McCoy nor Park discloses, teaches, or suggests a polyurethane foam core having catalyst content of not greater than 0.005 wt% as recited by present claims 1 and 13.
This is not persuasive for the following reasons.  New grounds of rejection have been established below.  Muramatsu is no longer applied in the grounds of rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although McCoy teaches the polyurethane foam layer can comprise a catalyst (McCoy, [0013]-[0014], [0024]-[0029]), McCoy is not relied upon alone to satisfy the amended claims.  McCoy is combined with the teachings of newly applied Schmitz, where Schmitz teaches that it is well known and well within the abilities of those skilled in the art to include metal-organic catalysts (such as Irgastab DBTL, C32H64O4Sn, a tin organometallic derivative) in polyurethane foams to adjust physical and mechanical property parameters, and achieve sufficient foaming reaction, where such catalysts are included in an amount of most preferably 0-1% by weight (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Schmitz (0-1% by weight) completely and closely encompasses the claimed range (not greater than 0.005 wt%), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a polyurethane foam with catalyst content within the instantly claimed range from the range disclosed in the prior art reference to adjust mechanical and chemical property parameters, achieve sufficient foaming reaction, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Applicant argues that Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira do not cure the deficiencies of McCoy or Park, and do not disclose, teach, or suggest a polyurethane foam core having catalyst content of not greater than 0.005 wt% as recited by present claim 1 and 13.
This is not persuasive for the following reasons.  Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira are not relied upon alone to satisfy all the features of the presently claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sera, Chiu, McCarthy, Bollman, Gunzler, Zoller, Hanada, Veilleux, and Oohira are all the features of the present claimed invention, they are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather these reference teach certain concepts, and in combination with the primary reference as set forth below, disclose the presently claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination the claims 1 and 13 are interpreted as reciting “wherein the catalyst comprises an organic acid salt of, an inorganic acid salt of, or an organometallic derivative of at least one selected from the group consisting of ….”  Correction is required.
Claims 2-9, 12, and 14-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claims 1 and 13 as rejected above, and do not remedy the aforementioned deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12, 19, and 20 of US Patent No. 9751241 B2, in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713).
Regarding Claims 1, 7, 8, 12, and 13, US 9751241 B2 claims a polymer sheet comprising a polyurethane core having first and second surfaces, a functional layer, and wherein the polyurethane core has at least 0.3 times the thickness of the polymer sheet and has loss of tensile strength not greater than 25% when exposed to UV light according to SAE J1960 (US 9751241 B2, Claims 1, 12).  US 9751241 B2 also claims the polymer sheet comprises a permanent liner as a functional layer, where it would have been obvious to one of ordinary skill in the art to have placed the permanent liner on one of the major surfaces (US 9751241 B2, Claims 3-6, see MPEP 2143).  US 9751241 B2 further claims an assembly comprising first and second members and a gasket (i.e. tape) compressed between the two members as required by claim 13 (US 9751241 B2, Claim 19).
US 9751241 B2 remains silent regarding a foam polyurethane core that has thickness not greater than 0.09 mm.
Sera, however, teaches a compressible and flexible polyurethane foam sheet that is formed to have a thickness of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera discusses that conventional mechanical frothed polyurethane foam sheets have minimum thicknesses of 0.3 mm and 0.2 mm (Sera, [0001]-[0005]), and provides new techniques for producing compressible and flexible 
Since US 9751241 B2 and Sera both teach polyurethane sheets having a compressible and flexible polyurethane foam layer, it would have been obvious to one of ordinary skill in the art to have controlled and optimized US 9751241 B2’s polyurethane foam core thickness to a value of 0.1 mm or less by the methods disclosed by Sera to yield a foamed polyurethane layer useful in the construction of display devices that has high thickness accuracy, excellent surface smoothness, high foam cell homogeneity, good impact absorption, excellent mechanical strength, good abrasion resistance, low dust creation, excellent in long term durability, and easy manufacturability at a reduced cost as taught by Sera (Sera, [0015]-[0019]).
Modified US 9751241 B2 discloses the polyurethane foam layer can have elongation at break of at least 200% (US 9751241 B2, Col 8), but does not claim the polyurethane foam core having elongation at break of at least 200%.
Bollmann, however, teaches foamed microcellular polyurethane elastomers that can be extruded or injection molded to yield films or moldings, where the polyurethanes have density from 300-700 km3, tensile strength from 3-8 N/mm2 (MPa), and elongation at break of from 350-550% (Bollmann, [0001]-[0004], [0013], [0021], [0042], [0053]).  Bollmann’s elongation at break of from 350-550% range is completely encompassed within the claimed range of at least 200%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II and MPEP 2144.05, I & II).
Since Modified US 9751241 B2 and Bollmann both disclose foamed polyurethane materials that can be formed into films and both disclose polyurethane foams having densities that that achieve elongation at break of higher than 200%, it would have been obvious to one of ordinary skill in the art to have formed modified US 9751241 B2’s polyurethane foams to have elongation of break of from 350-
Modified US 9751241 B2 claims a functional layer that is an acrylic pressure sensitive adhesive (US 9751241 B2, Claim 9), but remains silent regarding a weight of the adhesive being 120 g/m3 or less (as required by claim 1) or in the range of 40-120 g/m3 (as required by claim 8).
Gunzler, however, teaches a crosslinked acrylic pressure sensitive adhesive tape that can have a polyurethane foamed carrier (Gunzler, [0020]-[0024], [0042], [0129], [0131]).  Gunzler’s adhesive has a weight in the range of less than 120 g/m2 to attain improved flagging time and achieve desired flexural strength (Gunzler, [0035]-[0039]).  Gunzler’s adhesive weight range completely and closely encompasses the claimed range of 40-120 g/m2, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified US 9751241 B2 and Gunzler both disclose pressure sensitive adhesive tapes, it would have been obvious to one of ordinary skill in the art to have utilized Gunzler’s crosslinked acrylic pressure sensitive adhesive for the adhesive layers of modified US 9751241 B2’s tape to yield a tape having easy ability to unwind, good flagging resistance, good intermediate adhesive strength, easily adjustable properties to meet specific requirements, that has very simple blendability with additives, and that is simple and inexpensive to produce as taught by Gunzler (Gunzler, [0020], [0031]).
US 9751241 B2 also teaches the polyurethane core comprises an organic acid salt, inorganic acid salt, or organometallic derivative catalyst in an amount not greater than 0.005 wt% (US 9751241 B2, Col 13 Lines 42-65, see MPEP 2143), but remains silent claiming a specific organic acid salt, inorganic acid salt, or organometallic derivative catalyst in an amount not greater than 0.005 wt% as recited by claims 1 and 13.
Schmitz, however, teaches a polyurethane foam that exhibits mechanical and physical property parameters (such as elasticity, elongation-at-rupture, tear strength) that can be controlled in a desirable manner by adjusting precursor components and degree of crosslinking (Schmitz, Col 2 Lines 1-51).  Schmitz further teaches the polyurethane foam can comprise additives to adjust the property parameters and achieve sufficient foaming reaction, where such additives include a catalyst in an amount of most 32H64O4Sn, a tin organometallic derivative) (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Schmitz (0-1% by weight) completely and closely encompasses the claimed range (not greater than 0.005 wt%), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a polyurethane foam with catalyst content within the instantly claimed range from the range disclosed in the prior art reference to adjust mechanical and chemical property parameters, achieve sufficient foaming reaction, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Since modified US 9751241 B2 and Schmitz both disclose polyurethane foams exhibiting mechanical and physical property parameters (such as elasticity, elongation-at-rupture) and US 9751241 B2 teaches including a catalyst in the polyurethane foam core, it would have been obvious to one of ordinary skill in the art to have utilized Schmitz’s catalyst and content teachings to form modified US 9751241 B2’s polyurethane foam core to yield a polyurethane foam that possesses adjustable property parameters and achieves sufficient foaming reaction as taught by Schmitz (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35).
Regarding Claim 2, modified US 9751241 B2 claims the polymer sheet has a primary aspect ratio of at least 400 (US 9751241 B2, Claim 2).
Regarding Claim 3, modified US 9751241 B2 claims the functional layer is a topcoat or a release liner (US 9751241 B2, Claims 3, 7).
Regarding Claim 6, modified US 9751241 B2 claims the functional layer is 0.001 to 0.01 mm thick (US 9751241 B2, Claims 6, 8).
Regarding Claim 9, US 9751241 B2 claims the polymer sheet is in roll form (US 9751241 B2, Claim 10).
Regarding Claim 14, US 9751241 B2 claims the assembly is an electronic device (US 9751241 B2, Claim 20).
Claims 1-3, 6-9, and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12, 17, 19, and 20 of US Patent No. 9878471 B2, in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713).
Regarding Claims 1, 7, 8, 12, and 13, US 9878471 B2 claims a polymer sheet comprising a polyurethane core having first and second surfaces, a functional layer, and wherein the polyurethane core has at least 0.3 times the thickness of the polymer sheet and has loss of tensile strength not greater than 25% when exposed to UV light according to SAE J1960 (US 9878471 B2, Claims 1, 12).  US 9878471 B2 further claims the polyurethane core has elongation at break of at least 200% (US 9878471 B2, Claim 17).  US 9878471 B2 also claims the polymer sheet comprises a permanent liner as a functional layer, where it would have been obvious to one of ordinary skill in the art to have placed the permanent liner on one of the major surfaces (US 9878471 B2, Claims 3-6, see MPEP 2143).  US 9878471 B2 claims an assembly comprising first and second members and a gasket (i.e. tape) compressed between the two members, where the gasket is compressed at least 10% and has a polyurethane core, where the polyurethane core has a loss of tensile strength not greater than 25% when exposed to UV light as required by claim 13 (US 9878471 B2, Claims 19, 12).  
US 9878471 B2 remains silent regarding a foam polyurethane core that has thickness not greater than 0.09 mm.
Sera, however, teaches a compressible and flexible polyurethane foam sheet that is formed to have a thickness of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera discusses that conventional mechanical frothed polyurethane foam sheets have minimum thicknesses of 0.3 mm and 0.2 mm (Sera, [0001]-[0005]), and provides new techniques for producing compressible and flexible polyurethane foam sheets that are formed to have thicknesses of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera teaches the polyurethane foam sheet is useful in the construction of display devices; has excellent surface smoothness, foam cell homogeneity, impact absorption, mechanical strength, 
Since US 9878471 B2 and Sera both teach polyurethane sheets having a compressible and flexible polyurethane foam layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have controlled and optimized US 9878471 B2’s polyurethane foam core thickness to a value of 0.1 mm or less by the methods disclosed by Sera to yield a foamed polyurethane layer useful in the construction of display devices that has high thickness accuracy, excellent surface smoothness, high foam cell homogeneity, good impact absorption, excellent mechanical strength, good abrasion resistance, low dust creation, excellent in long term durability, and easy manufacturability at a reduced cost as taught by Sera (Sera, [0015]-[0019]).
US 9878471 B2 further claims the functional layer is an acrylic pressure sensitive adhesive (US 9878471 B2, Claim 9), but remains silent regarding a weight of the adhesive being 120 g/m3 or less (as required by claim 1) or in the range of 40-120 g/m3 (as required by claim 8).
Gunzler, however, teaches a crosslinked acrylic pressure sensitive adhesive tape that can have a polyurethane foamed carrier (Gunzler, [0020]-[0024], [0042], [0129], [0131]).  Gunzler’s adhesive has a weight in the range of less than 120 g/m2 to attain improved flagging time and achieve desired flexural strength (Gunzler, [0035]-[0039]).  Gunzler’s adhesive weight range completely and closely encompasses the claimed range of 40-120 g/m2, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified US 9878471 B2 and Gunzler both disclose pressure sensitive adhesive tapes, it would have been obvious to one of ordinary skill in the art to have utilized Gunzler’s crosslinked acrylic pressure sensitive adhesive for the adhesive layers of modified US 9878471 B2’s tape to yield a tape having easy ability to unwind, good flagging resistance, good intermediate adhesive strength, easily adjustable properties to meet specific requirements, that has very simple blendability with additives, and that is simple and inexpensive to produce as taught by Gunzler (Gunzler, [0020], [0031]).
US 9878471 B2 also teaches the polyurethane core comprises an organic acid salt, inorganic acid salt, or organometallic derivative catalyst in an amount not greater than 0.005 wt% (US 9878471 B2, Col 13, see MPEP 2143), but remains silent claiming a specific organic acid salt, inorganic acid salt, or organometallic derivative catalyst in an amount not greater than 0.005 wt% as recited by claims 1 and 13.
Schmitz, however, teaches a polyurethane foam that exhibits mechanical and physical property parameters (such as elasticity, elongation-at-rupture, tear strength) that can be controlled in a desirable manner by adjusting precursor components and degree of crosslinking (Schmitz, Col 2 Lines 1-51).  Schmitz further teaches the polyurethane foam can comprise additives to adjust the property parameters and achieve sufficient foaming reaction, where such additives include a catalyst in an amount of most preferably 0-1% by weight; a specific catalyst compound includes an metal-organic catalyst Irgastab DBTL (C32H64O4Sn, a tin organometallic derivative) (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Schmitz (0-1% by weight) completely and closely encompasses the claimed range (not greater than 0.005 wt%), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a polyurethane foam with catalyst content within the instantly claimed range from the range disclosed in the prior art reference to adjust mechanical and chemical property parameters, achieve sufficient foaming reaction, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Since modified US 9878471 B2 and Schmitz both disclose polyurethane foams exhibiting mechanical and physical property parameters (such as elasticity, elongation-at-rupture) and US 9878471 B2 teaches including a catalyst in the polyurethane foam core, it would have been obvious to one of ordinary skill in the art to have utilized Schmitz’s catalyst and content teachings to form modified US 9878471 B2’s polyurethane foam core to yield a polyurethane foam that possesses adjustable property parameters and achieves sufficient foaming reaction as taught by Schmitz (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35).
Regarding Claim 2, US 9878471 B2 claims the polymer sheet has a primary aspect ratio of at least 400 (US 9878471 B2, Claim 2).
Regarding Claim 3, modified US 9878471 B2 claims the functional layer is a topcoat or a release liner (US 9878471 B2, Claims 3, 7).
Regarding Claim 6, modified US 9878471 B2 claims the functional layer is 0.001 to 0.01 mm thick (US 9878471 B2, Claims 6, 8).
Regarding Claim 9, US 9878471 B2 claims the polymer sheet is in roll form (US 9878471 B2, Claim 10).
Regarding Claim 14, US 9878471 B2 claims the assembly is an electronic device (US 9878471 B2, Claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713).
Regarding Claims 1, 7, 8, and 12, McCoy teaches a film (i.e. polymer sheet) for forming a sealing gasket 300 comprising a polyurethane foam layer (i.e. core) 302 having a first major surface 308 and a second major surface 310 and permanent or release liners (i.e. functional layers) 304/306 disposed on each major surface (McCoy, [0012]-[0013], [0035]-[0036], Fig 3).  McCoy teaches the liners have thickness of 12 to 200 µm (0.012 to 0.2 mm) (McCoy, [0038]).  McCoy further teaches the sealing gasket has total thickness of 0.1 to 10 mm, and the thickness of the polyurethane foam layer is from 0.1 to 5 mm (McCoy, [0046]).  The thickness of the polyurethane foam layer (core) is from 0.1 to 5 mm and is from 1% to 100% of the total thickness of the 0.1 to 10 mm thick sealing gasket (polymer sheet) (McCoy, [0046]).  The 1% to 100% of the total thickness accounted for by the polyurethane foam layer (core) substantially overlaps with the claimed range that the polyurethane foam core is at least 0.3 (i.e. 30%) of the total polymer sheet thickness.  Therefore, the range disclosed by McCoy establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  McCoy’s polyurethane foam layer thickness of 0.1 to 5 mm has a low endpoint of 0.1 mm that is close enough to the claimed high endpoint of 0.09 mm that one of ordinary skill in the art would expect such polyurethane foam layers to have substantially 

    PNG
    media_image1.png
    170
    606
    media_image1.png
    Greyscale

McCoy – Figure 3
McCoy remains silent regarding a foam polyurethane core that has thickness not greater than 0.09 mm.
Sera, however, teaches a compressible and flexible polyurethane foam sheet that is formed to have a thickness of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera discusses that conventional mechanical frothed polyurethane foam sheets have minimum thicknesses of 0.3 mm and 0.2 mm (Sera, [0001]-[0005]), and provides new techniques for producing compressible and flexible polyurethane foam sheets that are formed to have thicknesses of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera teaches the polyurethane foam sheet is useful in the construction of display devices; has excellent surface smoothness, foam cell homogeneity, impact absorption, mechanical strength, abrasion resistance; and can be easily manufactured at a reduced cost (Sera, [0015]-[0019]).  Sera’s thickness of 0.1 mm or less completely and closely encompasses the claimed polyurethane foam core thickness of not greater than 0.09 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since McCoy and Sera both teach polyurethane sheets having a compressible and flexible polyurethane foam layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have controlled and optimized McCoy’s polyurethane foam core thickness to a value of 0.1 mm or less by the methods disclosed by Sera to yield a foamed polyurethane layer useful in the construction of display devices that has high thickness accuracy, excellent surface smoothness, high foam cell homogeneity, good impact absorption, excellent mechanical strength, good 
Modified McCoy remains silent regarding the loss tensile strength of the polyurethane core when exposed to UV light according to standard SAE J1960 (Rev. August 2003) being not greater than 30% (25% as required by claim 12).  McCoy teaches the polyurethane foam can have density 50 kg/m3 and greater (McCoy, [0042]).
Chiu, however, teaches polyurethane foams that are used as heat seal materials, and are known to be utilized as structural, cushioning, insulating, electrical, floating, and packaging materials (Chiu, Pgs 1-2).  Chiu teaches that aliphatic polycarbonate ester/polyether polyurethane dispersions made from Impranil DLU obtained from Bayer Material Science are foamed to produce polyurethane foam materials having foam densities from 0.08 to 0.42 g/cm3 (80 to 420 kg/m3) (Chiu, Pgs 3-5), where such foams also exhibit high stability, high flexibility, and great durability regardless of thickness after exposure to UV light (Chiu, Pgs 17-19, 23).  Polyurethane foam made from Impranil DLU aliphatic polycarbonate ester/polyether polyurethane dispersions having foam densities between 80 to 420 kg/m3 are identical to and within the scope of the polyurethane foams disclosed by the present specification that have foam densities of at least 50 kg/m3 to not greater than 1100 kg/m3 and are identified as inherently possessing properties of elasticity, creep, elongation at break, tensile strength at break, and loss of tensile strength after UV exposure of not greater than 25% as set forth in detail in the specification (Preset Spec as filed, [0022], [0033], [0055]-[0064]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Since the polyurethane foams of Chiu are identical to the polyurethane foams disclosed by the present application, the properties applicant discloses in the claims are considered to be necessarily present within the Chiu’s polyurethane foams (see MPEP 2112.01, I & II).
Since modified McCoy and Chiu both disclose polyurethane foams for sealing/gasket materials and both disclose foams having densities that are substantially similar in scope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 3 to form modified McCoy’s polymer sheet and gasket to yield a material that exhibits high stability, high flexibility, and great durability regardless of thickness after exposure to UV light as taught by Chiu (Chiu, Pgs 17-19, 23), and that also is considered to necessarily exhibit loss of tensile strength after UV exposure of not greater than 25% for the reasons set forth above (see MPEP 2112.01, I & II).
Modified McCoy also teaches that additives can be utilized in the formation of the polyurethane foam core (McCoy, [0023], [0030]-[0033]).
Additionally, McCarthy teaches a copolymer dispersion that can be blended with polyurethanes (McCarthy, Col 13 Lines 33-41).  McCarthy teaches the copolymer dispersion resists UV light induced embrittlement (McCarthy, Col 3 Lines 14-19).  McCarthy further teaches the copolymer dispersion is tested by employing the SAE J1960 test (Rev. June 1989), where the copolymer dispersion exhibited only small loss of tensile strength when tensile tested in a transverse direction (approximate loss not greater than 25%) (McCarthy, Col 4 Lines 1-20, 36-46, Col 14 Lines 29-51, Fig 1, Col 16 Lines 39-61).  Although McCarthy utilizes the SAE J1960 test (Rev. June 1989), one of ordinary skill in the art would readily understand that the SAE J1960 (Rev. August 2003) test would yield substantially similar results.  McCarthy teaches the copolymer dispersion may be used as an additive in products such as multilayer film structures and coatings (McCarthy, Col 13 Lines 15-32).
Since modified McCoy teaches a polyurethane material that can have additives included and McCarthy teaches a copolymer dispersion that can be used as an additive and blended with polyurethanes, it would have additionally been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added McCarthy’s copolymer dispersion into modified McCoy's polyurethane to yield a polyurethane core layer that minimizes UV light induced embrittlement, exhibits improved solvent resistance, exhibits increased toughness, improved abrasion resistance, higher modulus, and higher tensile strength, and experiences only small loss of tensile strength after exposure to UV light as taught by McCarthy (McCarthy, Col 4 Lines 1-20, 36-46).
Modified McCoy remains silent regarding the polyurethane foam core having elongation at break of at least 200%.
Bollmann, however, teaches foamed microcellular polyurethane elastomers that can be extruded  or injection molded to yield films or moldings, where the polyurethanes have density from 300-700 km3, tensile strength from 3-8 N/mm2 (MPa), and elongation at break of from 350-550% (Bollmann, [0001]-[0004], [0013], [0021], [0042], [0053]).  Bollmann’s elongation at break of from 350-550% range is completely encompassed within the claimed range of at least 200%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II and MPEP 2144.05, I & II).
Since Modified McCoy and Bollmann both disclose foamed polyurethane materials that can be formed into films and both disclose polyurethane foams having densities that are substantially similar in scope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified McCoy’s polyurethane foams to have elongation of break of from 350-550% to attain foamed polyurethane films that have markedly improved adhesion, improved mechanical properties, improved abrasion strength, and markedly improved tensile strength as taught by Bollmann (Bollmann, [0001]-[0003], [0042], [0053]).  Foamed polyurethanes having densities from 300-700 km3 are identified as inherently possessing properties of elasticity, creep, elongation at break, tensile strength at break, and loss of tensile strength after UV exposure of not greater than 25% as set forth in detail in the specification (Preset Spec as filed, [0022], [0033], [0055]-[0064]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Since the polyurethane foams of modified McCoy are substantially identical to the polyurethane foams disclosed by the present application, the properties applicant discloses in the claims are considered to be necessarily present within the modified McCoy’s polyurethane foams (see MPEP 2112.01, I & II).
Modified McCoy's disclosure teaches that adhesion is in a desirable range between the foam core and the liners (McCoy, [0039]), but remains silent regarding an adhesive layer that is pressure sensitive (as required by claim 7) having a weight of not greater than 120 g/m3 (as required by claim 1) and in the range of 40-120 g/m3
Gunzler, however, teaches a crosslinked acrylic pressure sensitive adhesive tape that can have a polyurethane foamed carrier, where the adhesive is easily adjustable to individual requirements (Gunzler, [0020]-[0024], [0042], [0129], [0131]).  Gunzler further teaches the adhesive has a weight in the range of less than 120 g/m2 to attain improved flagging time and achieve desired flexural strength (Gunzler, [0035]-[0039]).  The range disclosed by Gunzler completely and closely encompasses the claimed range of 40-120 g/m2, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified McCoy identifies the need to control adhesion between a polyurethane foam core and liners in a desirable range and Gunzler discloses pressure sensitive adhesive tapes for use with polyurethane foam carriers that are easily adjusted to desired requirements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Gunzler’s crosslinked acrylic pressure sensitive adhesive to provide desired adhesion in modified McCoy's tape to yield a tape having easy ability to unwind, good flagging resistance, good intermediate adhesive strength, easily adjustable properties to meet specific requirements, that has very simple blendability with additives, and that is simple and inexpensive to produce as taught by Gunzler (Gunzler, [0020], [0031]).
Modified McCoy further teaches the polyurethane foam layer can comprise a catalyst that includes tin and bismuth-based organometallic catalysts (McCoy, [0013]-[0014], [0024]-[0029]), but remains silent regarding catalyst content in an amount of not greater than 0.005 wt%.
Schmitz, however, teaches a polyurethane foam that exhibits mechanical and physical property parameters (such as elasticity, elongation-at-rupture, tear strength) that can be controlled in a desirable manner by adjusting precursor components and degree of crosslinking (Schmitz, Col 2 Lines 1-51).  Schmitz further teaches the polyurethane foam can comprise additives to adjust the property parameters and achieve sufficient foaming reaction, where such additives include a catalyst in an amount of most preferably 0-1% by weight; a specific catalyst compound includes an metal-organic catalyst Irgastab DBTL (C32H64O4Sn, a tin organometallic derivative) (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Schmitz (0-1% by weight) completely and In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Since modified McCoy and Schmitz both disclose polyurethane foams including an organometallic catalyst, it would have been obvious to one of ordinary skill in the art to have utilized Schmitz’s catalyst and content teachings to form modified McCoy’s polyurethane foam core to yield a polyurethane foam that possesses adjustable property parameters and achieves sufficient foaming reaction as taught by Schmitz (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35).
Regarding Claim 3, modified McCoy further teaches the functional layers are release liners 304/306 (McCoy, [0036], Fig 3).
Regarding Claim 9, modified McCoy further teaches the film (i.e. polymer sheet) can be formed into a roll (McCoy, [0048]-[0055], Figs 4-6).
Regarding Claim 13, modified McCoy teaches the polymer sheet as discussed for claim 1.  McCoy teaches the polymer sheet is for forming a gasket (i.e. an assembly) comprising a polyurethane foam layer (i.e. core) 302 having a first major surface 308 and a second major surface 310 and release liners 304/306 (i.e. a first member and a second member) disposed on each major surface (McCoy, [0012]-[0013], [0035]-[0036], [0046]-[0056], Figs 3, 5-7).  McCoy further teaches the polyurethane core layer has a desirable compression profile and is compressed 50% (McCoy, [0043]-[0044], Sera, [0011]-[0012]).  Modified McCoy further teaches the polyurethane foam layer comprises an organometallic catalyst in an amount of 0-1% by weight (McCoy, [0013]-[0014], [0024]-[0029], Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  Modified McCoy’s catalyst content completely and closely encompasses the claimed range of not greater than 0.005 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713) as applied to at least claim 1 above, and in further view of Zoller et al. (US 2009/0145542 A1).
Regarding Claim 2, modified McCoy teaches the polymer sheet as discussed for at least claim 1.  McCoy further teaches the polymer sheet is formed into a roll (McCoy, [0047]-[0055], [0084], Figs 4-6).
Modified McCoy remains silent regarding the polymer sheet having a primary aspect ratio of at least 200.  The present specification as filed at Pg 4 [0031] defines “primary aspect ratio” as the largest dimensional of the polymer sheet, i.e., length, over the second largest dimension, i.e., width, of the polymer sheet.
Zoller, however, teaches release liners for supporting double sided polymeric tapes (i.e. sheets) having foamed cores that are formed into rolls (Zoller, [0001], [0007]-[0008], [0010], [0012], [0054], Fig 2, 4).  Zoller further teaches the tape rolls have a narrow width of 2.54 cm and a length of from 33 m (3300 cm) to 132 m (13200 cm) (Zoller, [0061]-[0063]); where this yields an aspect ratio range of 3300/2.54=~1300 to 13200/2.54=~5196.  This range falls within the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03 and 2144.05, I).
Since modified McCoy teaches a polymer sheet comprising a foam core layer and two release sheets that can be formed into a roll and Zoller teaches rolling double sided polymeric tapes having foamed cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the polymer sheet roll of modified McCoy in the aspect ratio dimensions disclosed by Zoller to yield a roll having good stability, that is substantially free of roll telescoping, and that is substantially free of fall apart when suspended from an outer circumferential edge as taught by Zoller (Zoller, [0062]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713) as applied to at least claim 1 above, and in further view of Hanada et al. (US 2013/0171896 A1).
Regarding Claims 4 and 5, modified McCoy teaches the polymer sheet as discussed for at least claim 1.  McCoy further teaches the functional layers of the polymer sheet can be coated, where such coatings include silicone release coatings (McCoy, [0049], [0054]).  McCoy teaches the functional layers are liners that include polyolefins (McCoy, [0037]).
Modified McCoy remains silent regarding a top coat that includes a polyurethane coating (as required by claim 4) or a silicone modified polyurethane coating (as required by claim 5).
Hanada, however, teaches a silicone modified polyurethane resin for use as a coating material, for example forming a top coat layer on polyolefin films (Harada, [0001], [0025], [0035], [0040]-[0042], [0044], [0070], [0086]-[0094]).
Since modified McCoy teaches a polymer sheet having polyolefin liners that can be coated with a silicone coating and Hanada teaches a silicone modified polyurethane coating for use with polyolefins as a top coat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the silicone modified polyurethane coating as a top coat on modified McCoy’s liners (functional layers) to yield liners that have excellent lubricity, heat resistance, chemical resistance, abrasion resistance, non-tackiness, that can be made excellent in a uniform matte, and that are also environmentally responsive as taught by Harada (Harada, [0042], [0044], [0070]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713) as applied to at least claim 1 above, and in further view of Veilleux et al. (US 2012/0159880 A1).
Regarding Claim 6, modified McCoy teaches the polymer sheet as discussed for at least claim 1.  Modified McCoy further teaches the polymer sheet comprises release liners (i.e. functional layers) (McCoy, [0036]-[0037]).
Modified McCoy remains silent regarding release liners that have thickness ranging from 0.001 mm to 0.01 mm.
Veilleux, however, teaches a polymer foam tape (i.e. sheet) comprising release layers (liners) having thickness of 0.003 µm to 50 µm (0.000003 mm to 0.05 mm) (Veilleux, [0039]-[0046]).  The range disclosed by Veilleux completely and closely encompasses the entire claimed range of 0.001 mm to 0.01 mm, and therefore, establishes a prima facie case of obviousness over the claimed invention (see MPEP 2144.05, I).
Since modified McCoy and Veilleux both disclose polymer foam sheets comprising release layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the release liners of modified McCoy with the release layers of Veilleux to yield a polymer foam sheet that can be easily separated from any adhesive layers, that prevents migration of solvents into the foam layer, and can be formed to minimize undesirable optical effects as taught by Veilleux (Veilleux, [0041]-[0046]).
Claims 1, 3, 6-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20130098717 A, herein English Machine translation utilized for all citations), in view of McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713).
Regarding Claims 1, 7, 8, and 12, Park teaches a pressure-sensitive adhesive foam tape (i.e. polymer sheet) for display panels (Park, Pgs 3-4).  Park teaches the tape has a thin polyurethane foam core layer 40 that is 200-400 µm (0.2 to 0.4 mm) thick (Park, Pgs 4, 8, Fig 1).  Park's polyurethane foam core has a first major surface (interface between 40/50) and a second major surface (interface between 40/30) opposite the first major surface (Park, Pg 8, Fig 1).  Park teaches the polyurethane foam core has functional layers 10 (PET film), 20 (release film), 30 (adhesive layer), 50 (adhesive layer), and 60 (release film) (Park, Pg 8, Fig 1).  Park’s PET film has a predetermined thickness, the release films each have thickness of 10-20 µm, and the adhesive layers each have thickness of 20-40 µm (Park, Pgs 4, 6-7).  Although Park does not specify a thickness of PET film 10, Figure 1 of Park shows this element as the thinnest layer of all shown layers, and therefore, one of ordinary skill in the art would understand that the predetermined thickness of PET film 10 would be less than or equal to ~10 µm, because that is the smallest thickness value of all other shown layers.  Therefore, the total thickness range of Park’s pressure sensitive adhesive tape is the sum of all the layer thickness; minimum thickness = (10+10+20+200+20+10) = 270 µm, and maximum = (10+20+40+400+40+20) = 530 µm.  The thickness of the polyurethane foam core 40 in all instances is always at least 30% of the total thickness of the entire tape.

    PNG
    media_image2.png
    300
    443
    media_image2.png
    Greyscale

Park – Figure 1
Park teaches the thin polyurethane foam core layer 40 has thickness of 200-400 µm (0.2 to 0.4 mm) (Park, Pgs 4, 8, Fig 1), but remains silent regarding a foam polyurethane core that has thickness not greater than 0.09 mm.  Park teaches liners (20 and 60) are disposed on each surface of the thin 
McCoy, however, teaches a film (i.e. polymer sheet) comprising a polyurethane foam layer (i.e. core) and permanent or release liners (functional layers), where the polyurethane foam layer is from 0.1 to 5 mm (100-5000 µm) (McCoy, [0037]-[0049]).  McCoy’s polyurethane foam layer thickness of 0.1 to 5 mm has a low endpoint of 0.1 mm that is close enough to the claimed high endpoint of 0.09 mm that one of ordinary skill in the art would expect such polyurethane foam layers to have substantially similar properties (see MPEP 2144.05, I).  McCoy further teaches the permanent or release liners can be utilized interchangeably as desired on either side of a polyurethane foam layer, where a carrier layer utilized during the coating, curing, and formation of the polymer sheet can be utilized as a liner and remain for rolling of the polymer sheet (McCoy, [0034]-[0039], [0047]-[0057], see MPEP 2143).  McCoy further teaches the polyurethane foam layer can comprise a catalyst that includes tin and bismuth-based organometallic catalysts (McCoy, [0013]-[0014], [0024]-[0029]).
Since Park and McCoy both teach multilayer sheets having polyurethane foam core layers, both teach foam core layers having overlapping thicknesses, and both disclose applying liners to each side of the foam core layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized McCoy’s foam layer as the foam layer in Park's pressure sensitive adhesive tape to yield a foam core layer having desirable properties such as density, springback, force-to-compress, compression force deflection, and compression set as taught by McCoy (McCoy, [0041]-[0045]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized one of McCoy’s carriers/permanent liners in place of one of Park’s release films to yield a pressure sensitive adhesive tape that can be formed on the carriers/permanent liners, can be cut into a desired shape, can be rolled for storage, and can be formed to have desired properties as taught by McCoy (McCoy, [0034]-[0038], [0046]-[0057], see MPEP 2143).
Modified Park discloses a polyurethane core thickness that is substantially close to the claimed thickness range, but remains silent regarding a foam polyurethane core that has thickness not greater than 0.09 mm.
Sera, however, teaches a compressible and flexible polyurethane foam sheet that is formed to have a thickness of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera discusses that conventional mechanical frothed polyurethane foam sheets have minimum thicknesses of 0.3 mm and 0.2 mm (Sera, [0001]-[0005]), and provides new techniques for producing compressible and flexible polyurethane foam sheets that are formed to have thicknesses of 0.1 mm or less (Sera, [0009]-[0011], [0013]-[0019]).  Sera teaches the polyurethane foam sheet is useful in the construction of display devices; has excellent surface smoothness, foam cell homogeneity, impact absorption, mechanical strength, abrasion resistance; and can be easily manufactured at a reduced cost (Sera, [0015]-[0019]).  Sera’s thickness of 0.1 mm or less completely and closely encompasses the claimed polyurethane foam core thickness of not greater than 0.09 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Park and Sera both teach polyurethane sheets having a compressible and flexible polyurethane foam layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have controlled and optimized modified Park’s polyurethane foam core thickness to a value of 0.1 mm or less by the methods disclosed by Sera to yield a foamed polyurethane layer useful in the construction of display devices that has high thickness accuracy, excellent surface smoothness, high foam cell homogeneity, good impact absorption, excellent mechanical strength, good abrasion resistance, low dust creation, excellent in long term durability, and easy manufacturability at a reduced cost as taught by Sera (Sera, [0015]-[0019]).
Modified Park remains silent regarding the loss tensile strength of the polyurethane core when exposed to UV light according to standard SAE J1960 (Rev. August 2003) being not greater than 30% (25% as required by claim 12).
Chiu, however, teaches polyurethane foams that are used as heat seal materials, and are known to be utilized as structural, cushioning, insulating, electrical, floating, and packaging materials (Chiu, Pgs 1-2).  Chiu teaches that aliphatic polycarbonate ester/polyether polyurethane dispersions made from Impranil DLU obtained from Bayer Material Science are foamed to produce polyurethane foam materials having foam densities from 0.08 to 0.42 g/cm3 (80 to 420 kg/m3) (Chiu, Pgs 3-5), where such foams also exhibit high stability, high flexibility, and great durability regardless of thickness after exposure to UV light 3 are identical to and within the scope of the polyurethane foams disclosed by the present specification that have foam densities of at least 50 kg/m3 to not greater than 1100 kg/m3 and are identified as inherently possessing properties of elasticity, creep, elongation at break, tensile strength at break, and loss of tensile strength after UV exposure of not greater than 25% as set forth in detail in the specification (Preset Spec as filed, [0022], [0033], [0055]-[0064]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Since the polyurethane foams of Chiu are identical to the polyurethane foams disclosed by the present application, the properties applicant discloses in the claims are considered to be necessarily present within the Chiu’s polyurethane foams (see MPEP 2112.01, I & II).
Since modified Park and Chiu both disclose polyurethane foams for sealing/gasket materials and both disclose foams having densities that are substantially similar in scope (McCoy, [0042]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized one of Chiu’s polyurethane foams having density not greater than 350 kg/m3 to form modified Park’s polymer sheet and gasket to yield a material that exhibits high stability, high flexibility, and great durability regardless of thickness after exposure to UV light as taught by Chiu (Chiu, Pgs 17-19, 23), and that also is considered to necessarily exhibit loss of tensile strength after UV exposure of not greater than 25% for the reasons set forth above (see MPEP 2112.01, I & II).
Modified Park further teaches that additives can be utilized in the formation of the polyurethane foam core (McCoy, [0023], [0030]-[0033]).
Additionally, McCarthy teaches a copolymer dispersion that can be blended with polyurethanes (McCarthy, Col 13 Lines 33-41).  McCarthy teaches the copolymer dispersion resists UV light induced embrittlement (McCarthy, Col 3 Lines 14-19).  McCarthy further teaches the copolymer dispersion is tested by employing the SAE J1960 test (Rev. June 1989), where the copolymer dispersion when employed exhibited only small loss of tensile strength when tensile tested in a transverse direction 
Since modified Park teaches a polyurethane material that can have additives included and McCarthy teaches a copolymer dispersion that can be used as an additive and blended with polyurethanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added McCarthy’s copolymer dispersion into modified Park's polyurethane to yield a polyurethane core layer that minimizes UV light induced embrittlement, exhibits improved solvent resistance, exhibits increased toughness, improved abrasion resistance, higher modulus, and higher tensile strength, and experiences only small loss of tensile strength after exposure to UV light as taught by McCarthy (McCarthy, Col 4 Lines 1-20, 36-46).
Modified Park remains silent regarding the polyurethane foam core having elongation at break of at least 200%.
Bollmann, however, teaches foamed microcellular polyurethane elastomers that can be extruded or injection molded to yield films or moldings, where the polyurethanes have density from 300-700 km3, tensile strength from 3-8 N/mm2 (MPa), and elongation at break of from 350-550% (Bollmann, [0001]-[0004], [0013], [0021], [0042], [0053]).  Bollmann’s elongation at break of from 350-550% range is completely encompassed within the claimed range of at least 200%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II and MPEP 2144.05, I & II).
Since Modified Park and Bollmann both disclose foamed polyurethane materials that can be formed into films and both disclose polyurethane foams having densities that are substantially similar in scope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Park’s polyurethane foams to have elongation of break of from 350-550% to attain foamed polyurethane films that have markedly improved adhesion, improved mechanical properties, improved abrasion strength, and markedly improved tensile strength as taught by Bollmann (Bollmann, [0001]-[0003], [0042], [0053]).  Foamed polyurethanes having densities from 300-3 are identified as inherently possessing properties of elasticity, creep, elongation at break, tensile strength at break, and loss of tensile strength after UV exposure of not greater than 25% as set forth in detail in the specification (Preset Spec as filed, [0022], [0033], [0055]-[0064]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Since the polyurethane foams of modified Park are substantially identical to the polyurethane foams disclosed by the present application, the properties applicant discloses in the claims are considered to be necessarily present within the modified Park’s polyurethane foams (see MPEP 2112.01, I & II).
Modified Park further teaches the pressure sensitive adhesive layers (i.e. functional layers) of the related prior art are acrylic pressure sensitive adhesive layers (Park, Pg 3), but Park remains silent regarding the specific pressure sensitive adhesive layer compositions 30/50.
Gunzler, however, teaches a crosslinked acrylic pressure sensitive adhesive tape that can have a polyurethane foamed carrier (Gunzler, [0020]-[0024], [0042], [0129], [0131]).  Gunzler further teaches the adhesive has a weight in the range of less than 120 g/m2 to attain improved flagging time and achieve desired flexural strength (Gunzler, [0035]-[0039]).  The range disclosed by Gunzler and closely encompasses the claimed range of 40-120 g/m2, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Park and Gunzler both disclose pressure sensitive adhesive tapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Gunzler’s crosslinked acrylic pressure sensitive adhesive for the adhesive layers of modified Park's tape to yield a tape having easy ability to unwind, good flagging resistance, good intermediate adhesive strength, easily adjustable properties to meet specific requirements, that has very simple blendability with additives, and that is simple and inexpensive to produce as taught by Gunzler (Gunzler, [0020], [0031]).
Modified Park further teaches the polyurethane foam layer can comprise a catalyst that includes tin and bismuth-based organometallic catalysts (McCoy, [0013]-[0014], [0024]-[0029]), but remains silent regarding catalyst content in an amount of not greater than 0.005 wt%.
Schmitz, however, teaches a polyurethane foam that exhibits mechanical and physical property parameters (such as elasticity, elongation-at-rupture, tear strength) that can be controlled in a desirable manner by adjusting precursor components and degree of crosslinking (Schmitz, Col 2 Lines 1-51).  Schmitz further teaches the polyurethane foam can comprise additives to adjust the property parameters and achieve sufficient foaming reaction, where such additives include a catalyst in an amount of most preferably 0-1% by weight; a specific catalyst compound includes an metal-organic catalyst Irgastab DBTL (C32H64O4Sn, a tin organometallic derivative) (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Schmitz (0-1% by weight) completely and closely encompasses the claimed range (not greater than 0.005 wt%), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a polyurethane foam with catalyst content within the instantly claimed range from the range disclosed in the prior art reference to adjust mechanical and chemical property parameters, achieve sufficient foaming reaction, and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Since modified Park and Schmitz both disclose polyurethane foams including an organometallic catalyst, it would have been obvious to one of ordinary skill in the art to have utilized Schmitz’s catalyst and content teachings to form modified Park’s polyurethane foam core to yield a polyurethane foam that possesses adjustable property parameters and achieves sufficient foaming reaction as taught by Schmitz (Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35).
Regarding Claim 3, modified Park further teaches the functional layer is selected from release liners and adhesives (Park, Pgs 4, 9, Fig 1).
Regarding Claim 6, modified Park further teaches the release liners have thickness of 10-20 µm (0.01-0.02 mm) (Park, Pg 6).  The range disclosed by Park overlaps with the claimed range from 0.001 to 0.01 mm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 13, modified Park teaches the pressure sensitive adhesive tape as discussed above for claims 1 and 12.  Modified Park teaches the pressure-sensitive adhesive tape (i.e. assembly) for display panels a first member (10, 20, 30 taken either together or independently) and a second element (50, 60 taken either together or independently) (Park, Pgs 3-4, 8, Fig 1).  Modified Park further teaches the pressure sensitive adhesive tape is laminated using a compression roll method, and further teaches the polyurethane core layer has a desirable compression profile and is compressed 50% (Park, Pgs 4-5, McCoy, [0043]-[0044], Sera, [0011]-[0012]).  Modified Park further teaches the polyurethane foam layer comprises a catalyst in an amount of 0-1% by weight (McCoy, [0013]-[0014], [0024]-[0029], Schmitz, Col 3 Lines 41-50, Col 4 Lines 30-35, Col 5 Lines 21-64).  Modified Park’s catalyst content completely and closely encompasses the claimed range of not greater than 0.005 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20130098717 A, herein English Machine translation utilized for all citations), in view of McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713) as applied to at least claim 1 above, and in further view of Zoller et al. (US 2009/0145542 A1).
Regarding Claims 2 and 9, modified Park teaches the pressure-sensitive adhesive foam tape (polymer sheet) as discussed for at least claim 1 above.
Modified Park remains silent regarding the polymer sheet having a primary aspect ratio of at least 200.  The present specification as filed at page 4 [0031] defines “primary aspect ratio” as the largest 
Zoller, however, teaches release liners for supporting double sided polymeric tapes (i.e. sheets) having foamed cores that are formed into rolls (Zoller, [0001], [0007]-[0008], [0010], [0012], [0054], Fig 2, 4).  Zoller further teaches the tape rolls have a narrow width of 2.54 cm and a length of from 33 m (3300 cm) to 132 m (13200 cm) (Zoller, [0061]-[0063]); where this yields an aspect ratio range of 3300/2.54=~1300 to 13200/2.54=~5196.  This range falls within the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03 and 2144.05, I).
Since modified Park and Zoller both teach pressure-sensitive adhesive tapes having foamed cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pressure-sensitive adhesive foam tape of modified Park in roll form with the aspect ratio dimensions disclosed by Zoller to yield a tape that is easily stored before being dispensed, can be cut into desired lengths, has good stability, is substantially free of roll telescoping, and is substantially free of fall apart when suspended from an outer circumferential edge as taught by Zoller (Zoller, [0001], [0005], [0010], [0012], [0062]).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20130098717 A, herein English Machine translation utilized for all citations), in view of McCoy et al. (US 2012/0009401 A1), in view of Sera et al. (JP 2011-213942 A, herein English machine translation utilized for all citations), in view of Chiu et al. (Characterization of polyurethane foam as heat seal coating in medical pouch packaging application, Journal of Polymer Research, February 2012, 19:9791), additionally in view of McCarthy (US 6369178 B1), in view of Bollmann et al. (US 2003/0138621 A1), in view of Gunzler et al. (US 2014/0044960 A1), and in view of Schmitz et al. (US 5824713) as applied to at least claims 1, 12, and 13 above, and in further view of Oohira et al. (US 2012/0127392 A1).
Regarding Claim 14, modified Park teaches the pressure sensitive adhesive tape as discussed for at least claims 1, 12, and 13 above.  Modified Park further teaches the pressure sensitive adhesive tape is for use in display devices (Park, Pgs 2-3).
Modified Park remains silent regarding any specific display panel assembly features.
Oohira, however, teaches a liquid crystal display device (i.e. electronic device assembly) having a liquid crystal display panel 10 (a first member) and an inner frame 22 (a second member) that are bonded together via a double-sided pressure sensitive adhesive tape 24 (Oohira, [0001], [0008], [0027]-[0033], Fig 4).

    PNG
    media_image3.png
    203
    312
    media_image3.png
    Greyscale

Oohira - Figure 4
Since modified Park teaches a pressure sensitive adhesive tape for use in display devices and Oohira teaches a display device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized modified Park's pressure sensitive adhesive tape (by removing Park’s release films 10, 20, and 60 to expose the adhesive layers 30 and 50) as the double-sided pressure sensitive adhesive tape 24 in Oohira's display to yield a display that suppresses damage to printed circuits when brought in contact with an outer frame as taught by Oohira (Oohira, [0007]) and that also has improved reworkability and reduced thickness as taught by Park (Park, Pgs 3-5, 7).
Regarding Claim 15, modified Park further teaches the first member is a liquid crystal display panel 10 and the second member is an inner frame 22 (Oohira, [0001], [0008], [0027]-[0033], Fig 4).
Regarding Claims 16 and 17, modified Park further teaches the inner frame 22 is part of the backlight unit 26 of the liquid crystal display device, where the backlight 26 comprises light emitting diodes (Oohira, [0028]).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Kawanabe et al. (US 6649726 B1) that teaches a polyurethane foam 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782